DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamble et al. (Gamble; US Pub No. 2013/0245437 A1).
As per claim 1, Gamble discloses a system for remotely sensing movement of a mammalian subject, the system comprising: 
a radio frequency (RF) transmitter configured to transmit a RF signal for impingement on tissue of the mammalian subject (Fig. 1, RF Transmitter 115, Animal Subject 50; paragraph [0086], lines 6-7); 
a RF receiver configured to receive a RF signal comprising a reflection of the RF signal impinged on tissue of the mammalian subject (Fig. 1, RF Receiver 116, Animal Subject 50; paragraph [0086], lines 6-8); 
at least one processor configured to process the received RF signal to separately identify presence of respiratory motion of the mammalian subject and presence of non- respiratory motion of the mammalian subject (paragraph [0139]); and 
a memory configured to store processed signal values generated by or derived from the at least one processor indicative of at least one of (i) respiratory motion of the mammalian subject or (ii) non-respiratory motion of the mammalian subject (paragraph [0132]; paragraph [0141], lines 20-21); 
wherein the at least one processor is further configured to compare one or more processed signals generated by or derived from the at least one processor against one or more stored processed signal values, and detect at least one health state or health condition of the mammalian subject (paragraphs [0128], [0132]).
As per claim 2, Gamble discloses the system of claim 1, wherein the at least one processor is additionally configured to initiate at least one of the following actions (i) or (ii) responsive to detection of at least one health state or health condition correlated to deviation from baseline conditions for respiratory and/or non-respiratory movement of the mammalian subject: (i) generate an alarm signal, or (ii) summon human and/or medical assistance for the mammalian subject (paragraph [0087], lines 21-24: alarm output; paragraphs [0131]-[0132]).
As per claim 4, Gamble discloses the system of claim 1, wherein the one or more processed signals generated by or derived from the at least one processor comprise one or more baseline values indicative of at least one pattern of normal movement of the mammalian subject, and detection of the at least one health state or health condition of the mammalian subject comprises deviation from the at least one pattern of normal movement of the mammalian subject (paragraph [0132], lines 1-7).
As per claim 10, Gamble discloses the system of claim 1, further comprising a microphone configured to capture sounds generated by the mammalian subject, wherein the memory is configured to store one or more sounds generated by the mammalian subject (paragraph [0006]; paragraph [0132], lines 1-7).
As per claim 11, (see rejection of claim 1 above) a method for detecting at least one health state or health condition of a mammalian subject, the method comprising: 
transmitting a radio frequency (RF) signal to impinge on tissue of the mammalian subject; 
receiving a RF signal comprising a reflection of the RF signal impinged on tissue of the mammalian subject; 
processing the received RF signal utilizing at least one processor to separately identify presence of respiratory motion of the mammalian subject and presence of non- respiratory motion of the mammalian subject; 
storing processed signal values generated by or derived from the at least one processor in a memory, the processed signal values being indicative of at least one of (i) respiratory motion of the mammalian subject or (ii) non-respiratory motion of the mammalian subject; and 
utilizing the at least one processor, comparing one or more processed signals generated by or derived from the at least one processor against one or more stored processed signal values, and responsive to the comparing, detecting at least one health state or health condition of the mammalian subject. 
As per claim 12, (see rejection of claim 2 above) the method of claim 11, further comprising automatically taking at least one of the following actions (i) or (ii) responsive to detection of at least one health state or health condition correlated to deviation from baseline conditions for respiratory and/or non-respiratory movement of the mammalian subject: (i) generating an alarm signal, or (ii) summoning human and/or medical assistance for the mammalian subject. 
As per claim 14, (see rejection of claim 4 above) the method of claim 11, wherein the processed signals generated by or derived from the at least one processor comprise one or more baseline values indicative of at least one pattern of normal movement of the mammalian subject, and the detection of the at least one health state or health condition of the mammalian subject comprises identification of deviation from the at least one pattern of normal movement of the mammalian subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 8, 9, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble in view of Droitcour et al. (Droitcour; US Pub No. 2010/0152600 A1).
As per claim 3, Gamble teaches the system of claim 1.
Gamble does not expressly teach wherein the at least one health state or health condition of the mammalian subject comprises a respiratory trauma event, an apnea event, a bradypnea event, a hyperventilation event, a choking event, or a suffocating event experienced by the mammalian subject.
Droitcour teaches wherein the at least one health state or health condition of the mammalian subject comprises a respiratory trauma event, an apnea event, a bradypnea event, a hyperventilation event, a choking event, or a suffocating event experienced by the mammalian subject (paragraph [0031], lines 17-21: apnea detection).
It would have been obvious to one having ordinary skill in the art at the time the inventio was effectively filed to implement the apnea detection as taught by Droitcour, since Droitcour states in paragraph [0031] that such a modification would result in monitoring the presence or absence of breathing in a subject.
As per claim 6, Gamble teaches the system of claim 1.
Gamble does not expressly teach wherein the mammalian subject comprises a human infant or child, and the RF transmitter comprises a direction RF transmitter that is mounted and aligned to point at a torso of the human infant or child when the human infant or child is present in a medical apparatus, a crib, a bed, or an infant safety seat.
Droitcour teaches wherein the mammalian subject comprises a human infant or child (paragraph [0187], lines 20-22), and the RF transmitter (paragraph [0008], lines 1-6) comprises a direction RF transmitter that is mounted and aligned to point at a torso of the human infant or child when the human infant or child is present in a medical apparatus, a crib, a bed, or an infant safety seat (paragraph [0215], lines 11-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the infant monitoring as taught by Droitcour, since Droitcour states in paragraph [0189] that such a modification would result in screening for sudden infant death syndrome in infants and neonates.
As per claim 8, Gamble teaches the system of claim 1.
Gamble does not expressly teach further comprising a camera configured to image the mammalian subject, wherein the memory is configured to store one or more still images or videos of the mammalian subject.
Droitcour teaches further comprising a camera configured to image the mammalian subject, wherein the memory is configured to store one or more still images or videos of the mammalian subject (paragraph [0033]; paragraph [0209]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data storage as taught by Droitcour, since Droitcour states in paragraph [0209] that such a modification would result in creating a measurement history which can be later viewed by a user or health care provider.
As per claim 9, Gamble in view of Droitcour further teaches the system of claim 8, wherein when an alarm signal is detected, the memory is configured to store one or more still images or videos of the mammalian subject in association with the processed signal values generated by or derived from the at least one processor indicative of at least one of (i) respiratory motion of the mammalian subject or (ii) non-respiratory motion of the mammalian subject (Droitcour, paragraph [0183], lines 21-24; paragraph [0209], lines 1-7).
As per claim 13, (see rejection of claim 3 above) the method of claim 11, wherein the at least one health state or health condition of the mammalian subject comprises a respiratory trauma event, an apnea event, a bradypnea event, a hyperventilation event, a choking event, or a suffocating event experienced by the mammalian subject. 
As per claim 16, (see rejection of claim 6 above) the method of claim 11, wherein the mammalian subject comprises a human infant or child, and the RF transmitter is mounted and aligned to point at a torso of the human infant or child when the human infant or child is present in a medical apparatus, a crib, a bed, or an infant safety seat. 
As per claim 18, Gamble teaches the method of claim 11.
Gamble does not expressly teach further comprising communicating signals indicative of one or more of the following items over a communication network to a remotely located signal receiving device: respiration rate, respiration history, alarm state, alarm history, non-respiratory motion history, and baseline values indicative of a pattern of normal movement. 
Droitcour teaches further comprising communicating signals indicative of one or more of the following items over a communication network to a remotely located signal receiving device: respiration rate, respiration history, alarm state, alarm history, non-respiratory motion history, and baseline values indicative of a pattern of normal movement (paragraph [0626], lines 40-46).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the remote respiration check as taught by Droitcour, since Droitcour states in paragraph [0626] that such a modification would result in creating an electronic health record for a monitored patient.
As per claim 19, (see rejection of claims 8 and 10 above) the method of claim 11, further comprising capturing one or more still images of the mammalian subject, videos of the mammalian subject, or sounds generated by the mammalian subject, and storing the one or more still images, videos, or sounds.
As per claim 20, (see rejection of claims 9 and 10 above) the method of claim 19, wherein when an alarm signal is detected, the method further comprises storing one or more still images of the mammalian subject, videos of the mammalian subject, or sounds generated by the mammalian subject in association with the processed signal values generated by or derived from the at least one processor indicative of at least one of (i) respiratory motion of the mammalian subject or (ii) non-respiratory motion of the mammalian subject.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble in view of Zur et al. (Zur; US Pub No. 2018/0032691 A1).
As per claim 5, Gamble teaches the system of claim 4.
Gamble does not expressly teach wherein the at least one processor is configured to generate the one or more baseline values  using an artificial intelligence engine.
Zur teaches wherein the at least one processor is configured to generate the one or more baseline values  using an artificial intelligence engine (paragraph [0014], lines 35-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the artificial intelligence engine pattern as taught by Zur, since Zur states in paragraph [0014] that such a modification would result in detecting an event based upon historical patient data and triggering an alert upon detection of an event.
As per claim 15, (see rejection of claim 5 above) the method of claim 14, further comprising generating the one or more baseline values using an artificial intelligence engine. 




Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble in view of Glazer (US Pub No. 2015/0288877 A1).
As per claim 7, Gamble teaches the system of claim 1.
Gamble does not expressly teach wherein the mammalian subject comprises a human infant, and the system is configured to detect motion of the human infant over time, to map motion of the human infant over time to generate a baseline, and to utilize the human infant motion trends to determine whether the human infant is undergoing proper development.
Glazer teaches wherein the mammalian subject comprises a human infant, and the system is configured to detect motion of the human infant over time, to map motion of the human infant over time to generate a baseline, and to utilize the human infant motion trends to determine whether the human infant is undergoing proper development (paragraph [0031], line 10; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the movement data as taught by Glazer, since Glazer states in paragraph [0071] that such a modification would result in monitoring the development of a baby.
As per claim 17, (see rejection of claim 7 above) the method of claim 11, wherein the mammalian subject comprises a human infant, and the method further comprises detecting motion of the human infant over time, mapping motion of the human infant over time to generate a baseline, and utilizing the human infant motion trends to determine whether the human infant is undergoing proper development.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684